Citation Nr: 1431091	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Entitlement to service connection for left knee torn meniscus.

3.  Entitlement to service connection for right knee torn meniscus.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity neurological abnormalities.  

5.  Entitlement to a rating in excess of 10 percent for right lower extremity neurological abnormalities.  

6.  Entitlement to a rating in excess of 10 percent for left leg stress fracture residuals.  

7.  Entitlement to a rating in excess of 10 percent for right leg stress fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2013, after the Board found that new and material evidence had been received to reopen the claim for service connection for low back disorder.  

The Veteran presented testimony at RO and Board hearings in November 2009 and July 2011, respectively.  

The issue of service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current low back and right knee torn meniscus disabilities were not manifest in service and are unrelated to service.  

2.  They were not caused or aggravated by his service-connected left or right leg stress fracture disabilities.  

3.  Low back and right knee arthritis was not manifest to a degree of 10 percent within one year of service separation.  

4.  The Veteran's right and left lower extremity peripheral neuropathy does not produce or nearly approximate moderate incomplete paralysis of the common peroneal (or sciatic) nerve.  

5.  The Veteran's left and right leg stress fracture residuals do not produce or nearly approximate malunion or nonunion of the tibia or fibula with moderate knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back and/or right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left or right lower extremity neurological abnormalities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

3.  The criteria for a disability rating in excess of 10 percent for left or right leg stress fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in September 2008, April 2009, and September 2009 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in October 2008, August 2009, and October 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  


Service connection claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records and examination reports which are of record are silent for reference to low back or right knee problems, except for the Veteran's denials of having or having had trouble with his back or right knee.  Clinical evaluations were normal in service.  

On VA examination in October 1993, the Veteran had normal objective findings in his right leg, on VA examination in November 2005, his gait was normal, and on VA examination in July 2007, he had no evidence in his feet of abnormal weight bearing.  

Lumbar spine arthritis and disc abnormalities were noted on private treatment in November 2008.  At the time, the Veteran stated that for the past several months, he had had lower extremity sensation abnormalities.  In January 2009, he reported that low back pain that radiated started about a year prior.  Lumbar herniated nucleus pulposus with neuritis was diagnosed in March 2009.  

On VA knee examination in August 2009, the Veteran stated that he had recently had bilateral meniscectomies.  The Veteran's recent back problems were also noted.  The examiner opined that it was not at least as likely as not that they were the direct or proximate result of the Veteran's service-connected stress fracture disabilities.  The examiner noted that according to a medical treatise, the two most common causes of a meniscus tear are traumatic injury and degenerative processes.  The most common mechanism of traumatic meniscus tear is when the knee joint is bent and the knee is then twisted.  A meniscus tear is usually caused by twisting or turning quickly, often with the foot planted while the knee is bent.  These tears can occur when one lifts something heavy or plays sports.  The examiner noted that a private medical record from 2009 reported that the Veteran worked about 60 hours a week, was an on-car supervisor for a package delivery company, and was always on his feet, often lifting packages weighing as much as 150 pounds.  The examiner concluded that the Veteran's performance of his job duties made him an athlete.  The examiner felt that the Veteran's right knee torn meniscus and low back disability were most likely caused by or a result of his working up to 60 hours per week in a fast paced heavy manual labor environment, with less than adequate seating for him as the on-car supervisor.  

On VA examination in October 2013, on remand by the Board for nexus opinions, the Veteran's claims record was reviewed and it was concluded that it was less likely than not that his low back or right knee disability was caused or aggravated by his service-connected stress fracture disabilities.  The examiner noted that the Veteran had a right knee meniscal tear, and that meniscal tears are known to be the result of acute trauma or degeneration.  There was no evidence of any acute trauma as the cause of the Veteran's meniscal tears, and degeneration was found in both of his knees at surgery.  The examiner indicated that the Veteran's service treatment records are silent for any knee injuries or chronic knee pain, and show that his stress fracture was located at the junction of the proximal and middle third of the tibia, well below the knee joint.  There was no evidence that the right knee was directly involved with the stress fractures.  Degenerative changes of the knee and back can occur over time due to the cumulative effects of abnormal stress and strain on the joints, vertebrae, vertebral discs, and periarticular structures over time.  Such abnormal stresses and strain can also aggravate and worsen degenerative changes already present.  Cause or aggravation may occur if there is significant weakness or altered gait mechanics in the lower extremities.  In order to attribute any nexus between the service-connected disabilities and the diagnosed right knee and back conditions, it would be necessary to show that these conditions were severe enough over time to cause altered gait mechanics or other abnormal stresses on the back or knee.  

After a thorough review of the records, the examiner found no objective evidence of such severity.  In service in September 1989, 3 years after the Veteran's bilateral stress fractures, he had been able to run again, and his gait was normal then and on VA examination in 1993.  While his gait may have been abnormal prior to meniscus surgery, this was due to meniscal tear.  His gait was further noted to be non-limping in October 2011.  The general natural history and prognosis of stress fractures is expected healing and improvement over time.  X-rays of the tibias in 2005 showed only minimal residual changes indicating healing, and no residual bony changes were found in 2009.  Even if it is conceded that the Veteran still has residual pain in the tibias due to distant stress fractures, this pain alone would not be sufficient in and of itself to affect his knees or back or cause or aggravate either his right knee or back condition.  

The examiner also noted that leg weakness as the result of neurologic pathology could also lead to or aggravate degenerative changes in the lumbar spine or knees over time.  However, multiple examinations had failed to demonstrate any objective lower extremity muscle weakness or atrophy.  Sensory changes alone would not be sufficient to lead to degenerative changes in the knees or spine.  Exams show at most mild sensory neuropathy which would not likely cause either back or knee degenerative changes. 

Based on the evidence, the Board finds that service connection is not warranted for low back or right knee torn meniscus disability.  The currently demonstrated disorders were not manifest in service and are unrelated to service.  Furthermore,  arthritis was not manifest to a degree of 10 percent within 1 year of separation, and the disabilities at issue were not caused or aggravated by service-connected disabilities.  They were not shown in service and the Veteran denied having symptomatology at the time.  Additionally, they were first shown many years after service.  VA examiners have indicated that they were probably caused by the Veteran's current employment, and that they probably were not caused or aggravated by service-connected disabilities, for reasons they adequately explained.  There is no competent medical evidence of record indicating that they were manifest in service or to a degree of 10 percent within 1 year of separation, or that they are related to service or were caused or aggravated by service-connected disabilities.  

While the Veteran may feel that his low back or right knee disability is related to service or to service-connected disabilities, as reflected at least in part by his November 2009 and July 2011 testimony, this is a matter beyond his competence as a layperson, as it involves complex medical matters about which he has no training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Accordingly, as the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved in the Veteran's favor, and service connection for low back and right knee disabilities must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed and that uniform ratings are warranted.

Neurological abnormalities

The Veteran's service-connected left and right lower extremity neurological abnormalities are each rated as 10 percent disabling under 38 C.F.R. § 4.115, Diagnostic Code 8521, which is for the external popliteal (common peroneal) nerve.  Such Diagnostic Code calls for a 40 percent rating for complete paralysis of such nerve; foot group and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  A 30 percent rating is warranted for severe incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 10 percent rating for mild incomplete paralysis.  

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 (2013) indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.   

On VA examination in October 2008, the Veteran ambulated without a cane and his strength was 5/5 and symmetrical in the lower extremities.  Sensation to vibration was intact in the lower extremities, but sensation to light touch was diminished in toes 2, 3, and 4 bilaterally.  Deep tendon reflexes were 2+ on the left in the patella and ankle, and 1+ on the right.  

On private neurological examination in November 2008, there was a normal neurological examination except for hypesthetic response at the anterior left thigh mid-level and distal left lower extremity, and absent bilateral ankle jerk deep tendon reflexes.  Otherwise, neurologic examination was normal in detail, to include for gait ataxia.

On VA examination in August 2009, the Veteran's motor examination was 5/5 in the lower extremities bilaterally from the hips to the toes, and muscle tone was normal, with no muscle atrophy.  Sensation was 2/2 to vibration, pain, light touch, and position sense in the lower extremities bilaterally, and reflexes were 2+ in the knees, ankles, and plantars.  

On VA examination in October 2013, the Veteran complained of numbness in both legs.  He reported mild constant pain in his right and left lower extremities, moderate intermittent pain there, mild paresthesias and/or dysesthesias, and moderate numbness.  On examination, he was found to have 5/5 muscle strength in his lower extremities for all groups, with no evidence of atrophy.  Knee extension, ankle plantar flexion, and ankle dorsiflexion were 5/5.  Deep tendon reflexes were 2+ (normal) at the knees and ankles.  Sensory examination was normal in the right thigh and knee, decreased in the left upper anterior thigh, normal in the left thigh/knee, and decreased in the lower legs, ankles, feet, and toes bilaterally.  Vibratory sensation was decreased in both medial and lateral malleoli.  The skin had no trophic changes attributable to peripheral neuropathy.  The Veteran's gait was minimally antalgic, but this was likely due to residuals of bilateral knee surgery and possible lumbar spine condition.  The examiner indicated that the Veteran had mild incomplete paralysis of his right and left sciatic nerve.  The examiner commented that the reported sensory loss on examination was somewhat out of proportion to the fact that deep tendon reflexes were all normal.  Decreased reflexes would be expected with a more moderate or severe degree of peripheral neuropathy.  

Based on a review of the evidence, the Board concludes that disability ratings greater than 10 percent are not warranted for the Veteran's service-connected left and right lower extremity neurological abnormalities.  Moderate incomplete paralysis is not shown or nearly approximated.  The findings have been mostly normal, with only some of the sensation being diminished, and deep tendon reflexes have mostly been 2+.  Muscle strength has been 5/5 on each occasion tested and there has been no atrophy.  The examiner in October 2013 took into account all of the symptomatology found at that time in grading the impairment found as no more than mild incomplete paralysis of the Veteran's left and right sciatic nerves.  Either under Diagnostic Code 8521 assigned, or Diagnostic Code 8520 (2013) for the sciatic nerves (assuming for the sake of analysis that that Code is appropriate), no more than a 10 percent rating can be assigned for mild incomplete paralysis of either lower extremity.  The Veteran testified as to neurological symptomatology in July 2009, and his spouse testified during his July 2011 hearing that the Veteran stumbles a lot, and that she thinks he may have foot drop, but the findings made by trained health care providers concerning his neurological status are given more weight as they are more comprehensive and from trained health care providers who examined his neurological status for rating and treatment purposes.  

Stress fracture residuals

On VA examination in October 2013, X-rays from November 2005 were noted to be consistent with well healed fractures of the proximal tibial shafts.  

Based on the evidence, the Board concludes that the criteria for a 20 percent rating under Diagnostic Code 5262 are not met or nearly approximated.  The evidence shows that the Veteran has well healed fractures of his proximal tibial shafts.  Neither nonunion nor malunion of the tibia or fibula, required for a higher rating, are present.  The representative argued during the November 2009 hearing that the Veteran has marked knee problems.  However, nonunion or malunion is required for a higher rating.  

The Board notes that the VA examiner in October 2008 stated that there was moderate effect on occupation and minimal effect on daily activities.  However, that statement does not support higher ratings as it appears to be an opinion as to the combined effect of orthopedic and neurological manifestations from multiple disabilities.   


Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability pictures are contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Should the disabilities increase in severity in the future, the Veteran may always file claims for increased ratings.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim has not been reasonably raised by the record.  At the time of the August 2009 VA examination, it was noted that the Veteran had been working 60 hours a week earlier in 2009; during the Veteran's July 2011 hearing, he indicated that he continued to work;  and the VA examiner in October 2013 indicated that the Veteran's peripheral nerve conditions did not affect his ability to work.


ORDER

Service connection for low back and left and right knee torn meniscus disabilities is not warranted.

Higher ratings for left or right lower extremity neurological abnormalities or for left or right leg stress fracture residuals are not warranted.  



REMAND

The Veteran seeks service connection for left knee disability.  While in service in July 1986, he was seen for left knee complaints, and infrapatellar tendonitis of the left knee was assessed.  He underwent a left knee meniscectomy in 2009, at which time degenerative changes were found.  

In light of the provisions of 38 C.F.R. § 3.159, a VA examination is needed on the matter of whether the Veteran's current left knee disability is related to service manifestations.  An opinion to this effect has not been rendered to date, and is necessary for this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA orthopedic examination with regard to his claim for service connection for left knee disability.  It is imperative that the claims record be made available to and reviewed by the examiner in connection with the examination.  All current left knee disorders should be clearly reported. 

The examiner should respond to the following:

With regard to any current left knee disability, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is related to service manifestations assessed as infrapatellar tendinitis in July 1986?  

The examiner should furnish reasons for the opinions. 

2.  Thereafter, the RO should review the expanded record and again consider the claim.  If it remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


